Broyles, C. J.
1. Tlie accused was on trial on the charge of manufacturing intoxicating liquors. Part of his statement to the jury was as follows: “Gentlemen of the jury, as for making liquor, I have never made a drop in my life, I don’t know a thing about the copper still, and they have never seen me there at one, and I will go further and say they never will, . . and as far as that is concerned I am not afraid of any officer in the State of Georgia coming in and saying that they saw me. at a still; that is one thing I don’t fool witti.” (Italics ours.) '
Held: (a) Under the ruling in Cowart v. State, 33 Ga. App. 122 (125 S. E. 770), this court can not hold, ns a matter of law,.'that' the *828judge erred in ruling that the accused, by his statement to the jury, had put in issue his general character as to making whisky, and in permitting the State thereafter to introduce evidence as to his general reputation in the community in which he lived for whisky making.
Decided May 14, 1925.
Pierce Brothers, Hammond & Kennedy, for plaintiff in error.
George Hains, solicitor-general, John M. Graham, contra.
(b) It was not error for the court to charge the jury upon the subject of good character.
2. The verdict was amply authorized by the evidence and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.